

117 S2933 IS: Chinese Communist Party Accountability Act of 2021
U.S. Senate
2021-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2933IN THE SENATE OF THE UNITED STATESOctober 5, 2021Mr. Marshall introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo impose sanctions with respect to members of the Chinese Communist Party and heads of Chinese health agencies relating to the COVID–19 pandemic, and for other purposes.1.Short titleThis Act may be cited as the Chinese Communist Party Accountability Act of 2021.2.Imposition of sanctions with respect to certain members of the Chinese Communist Party and heads of Chinese health agencies relating to the COVID–19 pandemic(a)Chinese Communist Party members(1)In generalThe President shall impose the sanctions described in section 1263 of the Global Magnitsky Human Rights Accountability Act (22 U.S.C. 2656 note) with respect to any foreign person who is an official of the Chinese Communist Party that the President determines is knowingly responsible for, complicit in, or has directly or indirectly engaged in—(A)the disappearances of whistleblowers and citizen journalists in the People’s Republic of China relating to the COVID–19 pandemic; or(B)the establishment of limits on freedom of speech and academic freedom in the People’s Republic of China relating to the COVID–19 pandemic.(2)CoordinationThe President shall coordinate with the intelligence community for purposes of identifying foreign persons under this subsection.(b)Chinese health agencies headsThe President shall impose the sanctions described in subsection (c) with respect to the following foreign persons:(1)Gao Fu, also known as George Fu Gao, the Director of the Center for Disease Control and Prevention of the People’s Republic of China.(2)Ma Xiaowei, Minister of the National Health Commission of the People’s Republic of China.(c)Sanctions describedThe sanctions described in this subsection with respect to a foreign person are the following:(1)Blocking of propertyThe President shall exercise all of the powers granted to the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) (except that the requirements of section 202 of such Act (50 U.S.C. 1701) shall not apply) to the extent necessary to block and prohibit all transactions in property and interests in property of the person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.(2)Inadmissibility to the United States and revocation of visa or other documentation(A)Ineligibility for visa, admission, or paroleThe foreign person is—(i)inadmissible to the United States;(ii)ineligible to receive a visa or other documentation to enter the United States; and(iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).(B)Current visa revokedThe visa or other entry documentation of the foreign person shall be revoked, regardless of when such visa or other entry documentation is or was issued. A revocation under this subparagraph shall take effect immediately and automatically cancel any other valid visa or entry documentation that is in the person’s possession.(d)Exceptions(1)To comply with United Nations Headquarters AgreementSanctions under subsection (c)(2) or described in section 1263(b)(2) of the Global Magnitsky Human Rights Accountability Act (22 U.S.C. 2656 note) shall not apply with respect to a foreign person if admitting or paroling the foreign person into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.(2)To carry out or assist law enforcement activitiesSanctions under subsection (c)(2) or described in section 1263(b)(2) of the Global Magnitsky Human Rights Accountability Act (22 U.S.C. 2656 note) shall not apply with respect to a foreign person if admitting or paroling the foreign person into the United States is necessary to carry out or assist law enforcement activity in the United States.(e)Implementation; penalties(1)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this section and shall issue such regulations, licenses, and orders as are necessary to carry out this section.(2)PenaltiesAny person that violates, attempts to violate, conspires to violate, or causes a violation of this section or any regulation, license, or order issued to carry out this section shall be subject to the penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.(f)WaiverThe President may waive the application of sanctions imposed with respect to a foreign person under this section if the President—(1)determines that a waiver is in the national interest of the United States; and(2)not later than the date on which such waiver will take effect, submits to the appropriate congressional committees a notice of and justification for such waiver.(g)Termination of sanctions with respect to a foreign person(1)In generalThe President may terminate the application of sanctions imposed with respect to a foreign person under this section if the President makes a determination that—(A)credible information exists that the person did not engage in the activity for which the sanctions were imposed; and(B)the person has—(i)credibly demonstrated a significant change in behavior; and(ii)been subject to an appropriate consequence for the activity for which the sanctions were imposed.(2)NotificationNot later than 15 days before the date on which the application of sanctions imposed with respect to a foreign person is terminated under paragraph (1), the Secretary of State shall submit to the appropriate congressional committees a report that—(A)describes the evidence and justification for the necessity of the termination; and(B)explains how the termination of the application of sanctions is in the national security interests of the United States.(h)Termination of authority To impose sanctionsThe authority to impose sanctions under this section with respect to a foreign person described in subsection (b) shall terminate on the date on which the President certifies to the appropriate congressional committees that an independent, unimpeded investigation into the potential origin of COVID–19 from the Wuhan Institute of Virology has taken place.(i)Exception relating to importation of goods(1)In generalThe authorities and requirements to impose sanctions under this section shall not include the authority or requirement to impose sanctions on the importation of goods.(2)Good definedIn this subsection, the term good means any article, natural or man-made substance, material, supply or manufactured product, including inspection and test equipment, and excluding technical data.(j)DefinitionsIn this section: (1)Admitted; alienThe terms admitted and alien have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1001).(2)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Foreign Affairs, the Committee on Appropriations, and the Committee on Financial Services of the House of Representatives; and(B)the Committee on Foreign Relations, the Committee on Appropriations, and the Committee on Banking, Housing, and Urban Affairs of the Senate.(3)Foreign personThe term foreign person means a person that is not a United States person.(4)Intelligence communityThe term intelligence community has the meaning given that term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)). (5)KnowinglyThe term knowingly means, with respect to conduct, a circumstance, or a result, that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result.(6)PersonThe term person means an individual or entity. (7)United States personThe term United States person means—(A)a United States citizen, an alien lawfully admitted for permanent residence to the United States, or any other individual subject to the jurisdiction of the United States; (B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such entity; or(C)any person in the United States.